Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	In claim 1, first line, “comprising” has been deleted and  – consisting essentially of –   inserted therein,  and on the last line after “contains “   - at least 3% v/v – has been inserted.  
            In claim 6, first line, “comprising” has been deleted,  and  – consisting essentially of –   inserted therein,  and on last line, after “contains “   - at least 3% v/v –   has been inserted.  
            In claim 9, first line, “comprising” has been deleted and  – consisting essentially of –   inserted therein,  and on the last line ,after “contains “   - at least 3% v/v – has been inserted.  
In claim 10, 2nd line, after “from” “1” has been deleted and – 3% – inserted therein. 
	Claim 11 has been canceled.  
	Claim 12 has been cancelled.
	In claims 14 and 15, 2nd line, after “beverage”   “a” has been cancelled.  

Reasons for Allowance 
        The claims have been allowed because no references were found which contained the claimed ingredients with more than 3% v/v alcohol in a composition or method  “consisting essentially of” only the claimed ingredients.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	2-9-2021